Case 1:20-cv-00981-PLM-RSK ECF No. 13, PageID.139 Filed 10/30/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ROBERT DAVIS,                                     )
                            Plaintiff,            )
                                                  )      No. 1:20-cv-981
-v-                                               )
                                                  )      Honorable Paul L. Maloney
JOCELYN BENSON, et al.,                           )
                            Defendants.           )
                                                  )

  ORDER DENYING EMERGENCY MOTIONS AND DISMISSING STATE LAW
                           CLAIM

       Plaintiff Robert Davis filed an “Emergency Motion for Partial Summary Judgment

With Respect to Count IV of Complaint” (ECF No. 4) and an “Emergency Motion to

Expedite Briefings, Scheduling, and Adjudication of Plaintiff’s Emergency Motion for Partial

Summary Judgment With Respect to Count IV of Complaint.” (ECF No. 5). In Count IV,

Plaintiff alleges that “Public Act 177 of 2020 is a special or local act that was not properly

enacted with Mich. Const. 1963, art. IV, § 29.” The Court will deny both motions and will

dismiss the claim without prejudice.

       Plaintiff brings Count IV against Defendants Winfrey and the Detroit Department of

Elections. (ECF No. 1 Compl. ¶ 107 PageID.32-33.) Plaintiff’s claim arises under State law

and Plaintiff relies on this Court’s supplemental or pendant jurisdiction under 28 U.S.C. §

1367. (Id. ¶ 108.) Plaintiff seeks a declaratory judgment, relying on Michigan Rule of Court

2.605. Plaintiff challenges the act signed into law on October 6, 2020, which allows certain

city and township clerks to begin processing absentee ballots a day before the November 3,

2020, general election. (Id. ¶ 110.)
Case 1:20-cv-00981-PLM-RSK ECF No. 13, PageID.140 Filed 10/30/20 Page 2 of 3




       First, the Court concludes that a ruling on Plaintiff’s request for emergency and

expedited relief would be improper. While a Rule 56 motion may be filed “at any time,”

Fed. R. Civ. P. 56(b), a party opposing the motion may oppose the relief requested by

submitting an affidavit or declaration that demonstrating a need for discovery, see id. 56 (d).

Were the Court to grant Plaintiff’s request to expedite resolution of his motion before any

discovery and before hearing from Defendants, the Court would necessarily foreclose this

opportunity to Defendants. Rule 65, not Rule 56, provides the means for a claimant to seek

emergency or expedited relief.

       Second, the Court has concerns about Plaintiff’s standing for this claim seeking

declaratory relief against Winfrey and the Detroit Department of Elections. Plaintiff resides

in and is a registered voter in the City of Highland Park. (Compl. ¶ 10.) Winfrey is the City

Clerk for the City of Detroit. Because Highland Park does not have 25,000 registered

electors, the Highland Park clerk cannot begin processing absentee ballots before November

3. Neither Winfrey nor the Detroit Department of Elections have any jurisdiction or

authority over Plaintiff or his absentee ballot. Whatever injury Plaintiff suffers as a resident

of Highland Park as a result of Public Act 177 does not arise from the acts of these two

defendants in either their individual or their official capacities.

       Finally, even if Plaintiff has standing, the Court declines to exercise supplemental

jurisdiction over this state law claim. Decisions concerning the exercise of pendant or

supplemental jurisdiction fall within this Court’s discretion. See United Mine Workers of

America v. Gibbs, 383 U.S. 715, 726 (1966). Where concerns of judicial economy,

convenience and fairness to the litigants are not present, federal courts “should hesitate to


                                                2
Case 1:20-cv-00981-PLM-RSK ECF No. 13, PageID.141 Filed 10/30/20 Page 3 of 3




exercise jurisdiction over state claims[.]” Id. Here, the operative facts giving rise to the first

three counts (the mailing of unsolicited absentee ballot applications) and the operative facts

giving rise to the fourth count (early processing of absentee ballots) are distinct.

       For these reasons, the Court DENIES Plaintiffs’ Emergency Motion to Expedite

Briefing (ECF No. 5) and also DENIES WITHOUT PREJUDICE Plaintiff’s Emergency

Motion for Partial Summary Judgment (ECF No. 4). The Court DISMISSES WITHOUT

PREJUDICE Count IV of this Complaint. IT IS SO ORDERED.

Date: October 30, 2020                                          /s/ Paul L. Maloney
                                                                    Paul L. Maloney
                                                                    United States District Judge




                                                3
